Judgment affirmed, with costs. Memorandum: The question whether the traffic signal standard erected at the center of the intersection was or was not dangerous presented a question of fact (Koehler v. City of New York, 262 N. Y. 74), and under all the circumstances we cannot say that the decision is against the weight of the evidence. All concur. (The judgment dismisses a claim against the State for damages for personal injuries resulting from an automobile collision.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.